TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2013



                                      NO. 03-13-00622-CR


                             Tyrone Dewayne Blaylock, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, because it is the opinion of this Court that the same should be

granted: it is ORDERED, ADJUDGED and DECREED by the Court that the appellant be

allowed to withdraw his notice of appeal and that the appeal is dismissed; and it appearing that

the appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and

that this decision be certified below for observance.